Title: From John Quincy Adams to Justus Bush Smith, 5 December 1803
From: Adams, John Quincy
To: Smith, Justus Bush



Sir.
Washington City 5. December 1803.

I have received your letter of the 14th: of last month, and in reply to it will only say, that I should not have been disposed to give you any trouble on the subject, had I received any answer whatever to two different applications made two years ago, through your brother Coll: Smith, and the first of which I am certain, and the second I presume he communicated to you—It was impossible for me, either in person or by an agent to inspect the lands when I could not know whether my proposal was agreeable to you or not.
I wish however to wave all further controversy upon this subject; and as from my present circumstances I could not conveniently take the lands as I formerly proposed, I shall accept your own offer, and between this and the 1st: of February draw an order upon you for $500—The remainder to be paid within eighteen months or two years, in such manner as it may be convenient to you to collect the money—Say $500 every six months, or as you may like better—If instead of my drawing an order on you, it will be equally agreeable to you to inclose me a bank bill or bills, to the amount of $500, by the first of February, I will inclose to you a receipt for that sum—And I am so far from scrupling your perfect honour that if you will agree by the first of February to send me the bills, I will at that time inclose a receipt to you for so much, without waiting untill your letter shall reach me.
I am Sir, your very humble and obedt Servt:
